PER CURIAM.
Appellant seeks reversal of his conviction of possession of a controlled substance for which he received a one-year sentence in the Dade County Stockade.
Appellant contends that the trial court erred, in admitting into evidence a plastic vial seized containing the contraband capsules, when the arresting officer testified that there was a different number and initials on the vial, although the vial appeared, otherwise, to be the same as the one seized.
We find no merit in appellant’s contention, inasmuch as, the parties entered into a pretrial stipulation as to the chain of custody from the time the incriminating evidence left the control of the arresting officer; and also as to the laboratory report defining the substance of the confiscated pills.
*67Our review of the evidence presented and the stipulation entered into convinces us that the trial court was correct in overruling the objections of the defendant to the admission of the exhibit in question and that the state made the required evi-dentiary showing to support the appellant’s conviction.
No reversible error having been shown, the judgment and sentence appealed are affirmed.
Affirmed.